 Case: 20-01024-BAH Doc #: 16 Filed: 01/12/21 Desc: Main Document                     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE

*************************************
In Re:                              *                 Chapter 7
                                    *                 Case No. 20-10424-BAH
       Theresa Pearson              *
                                    *
                                    *
             Debtor(s)              *
*************************************
Theresa Pearson                     *                 Adv. Pro. No. 20-01024-BAH
                                    *
       v.                           *
                                    *
Katherine Drisko                    *
Defendant                           *
*************************************

 EXPARTE MOTION TO DISMISS ADVERSARY PROCEEDING WITH PREJUDICE
       Theresa Pearson, Chapter 7 Debtor (“Debtor”) moves to dismiss the Adversary

Proceeding entitled Theresa Pearson v. Katherine Drisko, Adv. Pro. No. 20-01024-BAH as

follows:

       1.        Debtor filed a Chapter 7 Petition on April 18, 2020. (the “Petition Date”).

       2.        As of the Petition Date Debtor owned ½ of her residence located 848 Rollins

Road, Hopkinton, NH. (the “Residence”)

       3.        The Residence was encumbered by an $81,000 mortgage in favor of Drisko on the

Petition Date.

       4.        Drisko claimed the balance of the mortgage included not only the $81,000 piece

but advances she made on the first/bank mortgage on the property to retire it of over

$320,000.00. (the “Advance Payments”).




                                                  1
    Case: 20-01024-BAH Doc #: 16 Filed: 01/12/21 Desc: Main Document                                   Page 2 of 4




           5.       Debtor disputed the right of Drisko to charge her second mortgage with the

Advance Payments.

           6.       Debtor owned ½ of the Residence 1. Drisko owned the other half. The Residence

is worth no more than $340,000.00, and probably less. This means that Debtor’s ½ interest was

worth no more than $170,000.00 with the $81,000 mortgage and Debtor’s homestead interest of

$120,000.00, there was no equity in Debtor’s portion of the house even if the dispute regarding

the Additional Payments was resolved 100% in Debtor’s favor.

           7.       The parties reached an agreement.

           8.       The agreement had no impact on the Trustee or other creditors or interested

parties because the Residence is fully or over encumbered by secured claims and the Debtor’s

homestead exemption.

           9. The Agreement was fair and reasonable under the circumstances. The Court approved

the Agreement and Motion in open court on December 9, 2020. The terms of the settlement

have been satisfied.

           WHEREFORE, the parties respectfully request this Court:

           A.       Grant this motion; and

           B.       Order such other relief as the Court deems just and equitable.




1
    Drisko is Debtor’s ex mother-in-law. Drisko obtained title to the other ½ interest in the Residence from her son.

                                                            2
 Case: 20-01024-BAH Doc #: 16 Filed: 01/12/21 Desc: Main Document    Page 3 of 4




                                          Respectfully Submitted,

                                          Theresa Pearson, Plaintiff
                                          By and Through Her Attorneys
                                          Notinger Law, PLLC

Date: January 12, 2021                    /s/ Steven M. Notinger
                                          Steven M. Notinger (BNH #03229)
                                          Notinger Law, PLLC
                                          PO Box 7010
                                          Nashua, NH 03060-7010
                                          (603) 888-0803
                                          steve@notingerlaw.com




                                      3
 Case: 20-01024-BAH Doc #: 16 Filed: 01/12/21 Desc: Main Document                  Page 4 of 4




                                       Certificate of Service
        I hereby certify that I have on this date served the foregoing document upon the parties
registered to receive electronic notice in this matter via CM/ECF.
Via CM/ECF


20-10424-BAH Notice will be electronically mailed to:

Brad C. Davis on behalf of Creditor Katherine Drisko
brad@davishuntlaw.com

Brad C. Davis on behalf of Defendant Katherine Drisko
brad@davishuntlaw.com

Olga L. Gordon
ogordon@murthalaw.com, MA40@ecfcbis.com;jbabula@murthalaw.com;lmulvehill@murthalaw.com

Steven M. Notinger on behalf of Debtor Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Steven M. Notinger on behalf of Plaintiff Theresa Pearson
steve@notingerlaw.com, cheryl@notingerlaw.com;debbie@notingerlaw.com

Office of the U.S. Trustee
USTPRegion01.MR.ECF@usdoj.gov

Lawrence P. Sumski
SumskiCh13@gmail.com



Dated: January 12, 2021                        By:      /s/ Steven M. Notinger
                                                        Steven M. Notinger, Esq. (BNH #03229)




                                                  4
